Lewis, J.
It affirmatively appearing from the evidence of the plaintiff as a witness in his own behalf that no contract of affreightment was entered into between himself and the defendant binding it to transport his goods beyond its own line, it follows, under section 2298 of the Civil Code, that the company was liable only to its own terminus and until delivery to the next connecting road. There was no evidence of any negligence on the part of the defendant company, and the judgment of nonsuit which was granted was therefore proper.

Judgment affirmed.


All the Justices concurring.